Russell, C. J.
1. The evidence authorized the jury to find that the defendant had' been served; especially since the burden was on the defendant to negative the entry of the sheriff, which showed legal service.
2. When in 1908 a county court existed in a county and the county judge was disqualified in a civil case pending therein, and there was no clerk of the court other than the judge himself, the clerk of the superior court of the county was authorized to appoint a judge pro liae vice. Code of 1895, § 4179.
3. The original order of the clerk of the superior court, making the appointment of a judge pro hae vice of a county court, is not higher evidence of the appointment than the order as transcribed upon the minutes of the county court. Perhaps a certified copy of the order, as transcribed upon the minutes of the court, would be the best evidence, but in this case the objection did not go to the extent of raising any question of priority between the minutes themselves and. a certified copy of the minutes.
4. The court did not err in overruling the certiorari.

Judgment affirmed.